Citation Nr: 0838784	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-33 773	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing held at the RO in August 2008.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1969, 
the RO denied service connection for bilateral hearing loss 
on the basis that bilateral hearing loss existed prior to 
service and was not aggravated by service.  

2.  Evidence associated with the claims file subsequent to 
the November 1969 RO decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1969 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.204, 20.302, 
20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is related to service because 
of exposure to noise his in-service job of refueling 
aircraft, which was done without hearing protection.  The 
Board will discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Legal criteria

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service incurrence or aggravation of an 
organic disease of the nervous system may be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  The regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the veteran's service medical records have been converted 
to the currently used International Standards Organization 
(ISO)-American National Standards Institute (ANSI) units, and 
the Board's decision is in terms of ISO-ANSI units.  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Background and analysis

Although the RO reopened the previously denied claim of 
service connection for bilateral hearing loss and adjudicated 
the claim on the merits, the Board must first examine whether 
the evidence warrants reopening of the claim.  This is 
significant because the preliminary question of whether a 
previously denied claim may be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying service connection claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The RO denied service connection for bilateral hearing loss 
in a rating decision dated in November 1969.  The RO notified 
the veteran of the decision and informed him of his appellate 
rights, but he did not file a notice of disagreement with 
that decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  In its November 1969 rating decision, 
the RO denied the service connection claim on the basis that 
high frequency hearing loss existed prior to service and was 
not aggravated by service.  

Evidence of record at the time of the unappealed 
November 1969 rating decision that denied service connection 
for bilateral hearing loss included the veteran's service 
medical records and the report of a September 1969 VA 
examination.  

The report of the veteran's July 1965 service enlistment 
examination lists audiometer readings (converted to ISO 
(ANSI) units) showing pure tone thresholds in the right ear 
and the left ear were 25, 20, 20, and 15 db at 500, 1000, 
2000, and 4000 Hz, respectively.  There was no reading for 
3000 Hz.  On the examination report is a type-written note, 
which says "Automatic Audiometer inoperative Administer 
audiometer test at REUSTA."  On the enlistment examination 
report there is a change to the profile for hearing from H1 
to H2.  Among the service medical records is an undated sheet 
showing audiometer readings with values (converted to ISO 
(ANSI) units) showing pure tone thresholds in the right ear 
were 15, 10, 20, 85, and 90 db at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  Pure tone thresholds in the left ear 
were 15, 10, 20, 80 and 90 db at the same respective 
frequencies.  The veteran's chronological service medical 
records show treatment for otitis externa on various 
occasions.  

The report of the veteran's October 1968 service separation 
examination shows audiometer readings in ISO units.  The 
readings showed pure tone thresholds in the right ear were 
20, 10, 20, 90, and 90 db at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  Pure tone thresholds in the left ear 
were 25, 20, 20, 90 and 90 db at the same respective 
frequencies.  Notes on the examination report indicate that 
the veteran made reference to occasional ear infections and 
running ears.  The examiner said the veteran was now 
asymptomatic and evaluated the veteran's ears as normal.  As 
to hearing acuity, the examiner commented "[h]igh and low 
frequency hearing loss, bilaterally, EPTS (existed prior to 
service) given H2 on enlistment, no change."  

At the September 1969 VA examination audiometer readings in 
ISO units showed pure tone thresholds in the right ear were 
5, 0, 10, and 90 db at 500, 1000, 2000, and 4000 Hz, 
respectively.  Pure tone thresholds in the left ear were 5, 
0, 0, and 85 db at the same respective frequencies.  There 
was no reading for 3000 Hz.  Speech discrimination scores 
were 94 percent for the right ear and 90 percent for the left 
ear.  The audiologist said there was bilateral high frequency 
hearing loss.  

Since the November 1969 rating decision, additional evidence 
has been received.  That evidence includes a May 2006 VA 
audiology consultation report showing the veteran has been 
diagnosed with normal steeply sloping to profound 
sensorineural hearing loss in the right ear and normal 
sloping to profound sensorineural hearing loss in the left 
ear.  The audiologist noted that the veteran reported 
military (jet engines) and occupational (mechanic) noise 
exposure, but denied recreational noise exposure.  Under 
recommendations, the audiologist stated that the veteran felt 
his hearing loss started in service while around loud jet 
engines, and the audiologist said the veteran was given 
instructions on how to file a claim.  

At the August 2008 Board hearing, the veteran testified that 
in service he was involved in refueling aircraft and over 31/2 
years was exposed to noise from F-4 aircraft engines revving 
up and waiting to take off.  He testified he was not provided 
hearing protection.  He testified that he worked on an auto 
assembly line after service, but the noise was not as bad as 
the aircraft noise in service.  He testified that he had some 
ear infections before service but that he had no hearing 
problems before service.  He further testified that his 
hearing problems had become a little bit worse since service.  

When considered with evidence previously of record, which 
includes the veteran's DD Form 214 showing that his military 
occupational specialty was specialist in petroleum fuels, the 
Board finds that the added evidence is new and material with 
respect the service connection for hearing loss, as it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of evidence 
already of record.  Accepting the veteran's testimony as 
credible and because he is competent to testify as to his 
perception of having had no hearing problems before service, 
his noise exposure in service, and the onset of hearing 
problems in service, that, along with the new evidence of the 
presence of a current diagnosis of bilateral hearing loss, 
tends to establish the onset or worsening of hearing loss in 
service and thereby raises a reasonable possibility of 
substantiating the claim.  Because the evidence is both new 
and material, the claim may be, and is, reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is allowed to that extent only.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for bilateral 
hearing loss.  Prior to adjudication of the claim on its 
merits, it is the judgment of the Board that further 
development is needed.  

As the claim has been reopened, VA's duty to assist, as 
outlined at 38 C.F.R. § 3.159 includes providing the veteran 
a VA examination and obtaining a medical opinion, and it is 
the judgment of the Board that an audiology examination and 
opinion would facilitate its decision in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should be requested to provide medical opinions as to whether 
any hearing loss that existed prior to service increased in 
severity during service, and if so, whether any increase in 
disability during service is attributable to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology 
examination of the veteran to determine 
the nature and etiology of any current 
bilateral hearing loss.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record, including the veteran's 
complete service medical records, the 
examiner, with consideration of 
conversion of ASA to ISO (ANSI) units 
where appropriate, should: 

(a) For each ear, state whether, and if 
so, to what extent, the veteran had 
hearing loss at service entrance.  

(b) For each ear, if there was hearing 
loss at service entrance, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that there was a permanent 
increase in severity of that hearing loss 
during service.  

(c) For each ear, if it is found that it 
is at least as likely as not that there 
was a permanent increase in hearing loss 
during service, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the increase was causally related to 
service, including noise exposure in 
service.  

The examiner should explain the rational 
for his or her opinions.  
The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis the 
claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal is 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


